Citation Nr: 0830659	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1958.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence of record to be related to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A.  
§§ 1101, 1131, 1112, 1113, 1137, 1154(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of a 
letter from the RO to the appellant dated in April 2006.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Additionally, the April 2006 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that 
the veteran has been provided a VA medical examination and 
there is sufficient competent medical evidence of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board also notes that the report of an August 2006 VA 
audiological examination notes that the claims file was 
"[r]equested by VARO but not available."  However, the VA 
examination report also reflects that the VA examiner noted 
that the claims file contained no service medical records 
(which is reflected by the record and will be discussed 
below).  It was also noted that medical records were 
reviewed.  The Board notes that the reported medical history 
considered by the VA examiner was consistent with that 
contained in the claims folder.  In light of the foregoing, 
the Board finds that consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2007).

The Board also notes that the veteran, in his Notice of 
Disagreement received in December 2006, contends that the 
August 2006 VA examination was not complete, to include that 
the examiner failed to ask him about an incident in basic 
training.  A review of the record reveals the report of the 
August 2006 VA examination to be complete.  Nothing in the 
claims file suggests that the August 2006 VA examiner was not 
competent to perform the examination and provide medical 
evidence.  Further, in a January 2007 addendum, the VA 
examiner addressed the incident reported by the veteran in 
basic training regarding an explosion.  As such, the Board 
finds the August 2006 VA examination report and January 2007 
addendum to be adequate and sufficient competent medical 
evidence is of record to decide this claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., Statement in support of his claim, dated 
in August 2006.  The veteran has stated that because of his 
duties he was exposed to loud artillery and jet aircraft.  
The veteran also noted an explosion that happened in basic 
training caused him to lose his hearing for 5-6 days.  See 
id.; see also Statement in support of his claim, dated in May 
2006.  The veteran further noted in the May 2006 statement 
that he was not treated for his hearing loss associated with 
the explosion in basic training.  

Regarding evidence of a current disability, a VA audiometric 
examination in August 2006 reported pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Right
15
10
15
35
60
Left
5
5
25
55
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The August 2006 VA examiner diagnosed the veteran with 
bilateral sensorineural hearing loss.  Based on the standard 
set forth in 38 C.F.R. § 3.385, the record establishes a 
current bilateral hearing loss disability for VA purposes.  

The Board notes that the veteran's service medical records 
from his period of active service appear to be presumed lost 
or destroyed and are unavailable for review.  See VA 
Memorandum, dated in August 2006 (regarding the 
unavailability of the veteran's service medical records).  
The Board finds that reasonable efforts have been made to 
associate the veteran's active duty service medical records 
with the claims file.  In this regard, a response, to a 
request for the veteran's service medical records dated in 
July 2006, indicates that the record(s) requested were fire-
related and there were no service medical records or Surgeon 
General's Office (SGO) extracts.  The response also noted 
that if the veteran was treated and the necessary information 
was supplied, another location (noted using a code) could be 
used.  A letter sent to the veteran, dated in July 2006, 
informed the veteran that the RO made a formal finding that 
his service medical records from the Records Management 
Center in St. Louis Missouri were unavailable for review and 
requested that the veteran submit any relevant documents in 
his possession.  The veteran responded to the July 2006 
letter with a statement, dated in August 2006, and noted that 
he had no further medical documents to submit.  Statements of 
record by the veteran also reflect that he reported receiving 
no treatment for hearing loss after an explosion in basic 
training.  Further, as will be discussed below, VA has 
conceded acoustic trauma in service.  The record also 
contains a VA memorandum, dated August 28, 2006, formally 
finding that the veteran's service medical records were not 
available.  In light of the foregoing, the Board finds that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the appellant 
has not been prejudiced by this decision on the merits.

Due to the unavailability of the veteran's service medical 
records as noted above, the means to demonstrate in-service 
complaints or treatment for hearing loss have been limited.  
However, this fact, in and of itself, does not preclude a 
grant of service connection here.  Indeed, service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  Alternate sources of 
evidence may be utilized to establish service incurrence.  
Moreover, because the veteran's service records are presumed 
to be unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (stating that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's DD Form 214 
establishes that the veteran had a military occupational 
specialty (MOS) of radio operator.  As previously noted, the 
veteran has stated that he was exposed to loud noise in 
service due to artillery, jet aircraft, and explosions.  The 
Board finds the veteran's is competent to report exposure to 
loud noise in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events).  In light of the veteran's MOS and his 
competent statements regarding exposure to loud noises in 
service, acoustic trauma due to noise exposure in service is 
conceded as such is consistent with the circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a).

After service, the veteran's first complaint regarding 
hearing loss was his claim for VA compensation benefits, 
received in April 2006, decades after his discharge from 
active service.

In regard to a clinical nexus, a VA examiner, an audiologist, 
in August 2006, after an audiometric evaluation, opined that 
the veteran's hearing loss was "most likely the result of 
years of hunting."  The examiner added that there was no 
direct link to military service.  The VA examination report 
reflects that the veteran's pure tone air and bone conduction 
thresholds showed normal dropping to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  The Board 
notes the examiner recorded and considered the veteran's 
history of post-service recreational noise exposure in 
formulating the above opinion.  The Board also notes that 
opinion itself is clearly based on medical history consistent 
with the history of the disability as contained in the claims 
file.

In response to the veteran's Notice of Disagreement, received 
in December 2006, the claims file was sent back to the VA 
examiner who conducted the August 2006 VA audiological 
examination to consider the veteran's statements regarding 
his noise exposure due to post-service hunting.  In an 
addendum, dated in January 2007, this VA examiner opined that 
the veteran's hearing loss "is less likely than not due to 
noise exposure in military service."  The January 2007 
addendum specifically reflects that the August 2006 VA 
examination report and the veteran's statement, dated in 
December 2006, were reviewed.  It was noted that the veteran 
had been hunting pheasants and deer off-and-on for almost 50 
years and that hearing protection was not used during 
hunting.  The January 2007 addendum additionally reflects 
that the VA audiologist specifically considered the incident 
reported by the veteran where simultaneous explosions went 
off close to him during an infiltration course.  The VA 
audiologist then opined that it is plausible that these noise 
levels precipitated the veteran's tinnitus without 
concurrently causing any significant permanent hearing loss.  
Accordingly, in the absence of any competent medical evidence 
to the contrary, the Board concludes that the veteran's 
current bilateral hearing loss disability was not incurred in 
service.  Thus, the Board finds that direct service 
connection is not for application on a nonpresumptive basis.  

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was on VA examination in 
August 2006, many years after service.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

The veteran has expressed a belief, including in an August 
2006 statement in support of his claim, that his bilateral 
hearing loss disability is causally related to his service.  
The Board notes that a veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran has not been shown to possess the requisite skills or 
training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
this disability do not constitute competent medical evidence 
and lack probative value.  Espiritu, 2 Vet. App. at 494-95.

The Board concludes that the evidence of record is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, but the competent medical evidence of record fails 
to establish that a current bilateral hearing loss disability 
is related to service or any incident therein.  Accordingly, 
the Board finds that service connection for bilateral hearing 
loss is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


